Citation Nr: 1823605	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for kidney cancer, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and A.G. 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from November 1965 to August 1969, to include service in the Republic of Vietnam.  The Veteran also had additional subsequent Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
Unfortunately, the Veteran died during the pendency of the appeals.  Based on the appellant's February 2018 VA Form 21-534, a request to substitute for the Veteran in his pending appeals at the time of his death was inferred.  In April 2018, the RO determine at the appellant meets the basic eligibility for substitution.  

In January 2018, the appellant and her daughter testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  






FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's sleep apnea was related to service or was caused or aggravated by his service-connected diabetes mellitus.  

2.  The preponderance of the evidence is against a finding that the Veteran's kidney cancer was related to service or was due to exposure to herbicides. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).

2.  The criteria for establishing service connection for kidney cancer have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the Veteran in September 2011, plus additional development letters, satisfied the VCAA notice requirement for his service connection claims because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2018 videoconference hearing, the appellant and her spouse were assisted at the hearing by an accredited representative from The North Carolina Division of Veterans Affairs.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's sleep apnea and kidney cancer was related to his service, or secondary to his service-connected diabetes mellitus or exposure to herbicides.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Overall, the hearing focused on the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's post-service treatment VA and private records have been obtained and associated with the claims file.  However, in the present case, VA was unable to locate the Veteran's service treatment records.  The Veteran was notified of the unavailability of these records in September 2005 and was requested to provide the VA with copies of his records if he had them in his possession; no response was received.  A formal finding as to the unavailability of these records was made in later in September 2005, indicating that all efforts to obtain the records had been exhausted and that further attempts to locate them would be futile.  See September 2005 formal finding memorandum.  

Where, as here, "service medical records are presumed destroyed..., the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather, only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the Veteran in developing the claim, and it explain its decision when the Veteran's medical records have been destroyed or cannot be located.  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, the adjudication of this claim may go forward without these records.  Gobber v. Derwinski, 2 Vet. App. 470 (1992). (holding that the "duty to assist" is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim...[and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim.)

The Veteran was not afforded a VA examination in connection with his claims; only an opinion was rendered with respect to his sleep apnea claim.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F. 3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet this standard as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, supra.  

As will be discussed below, the weight of evidence fails to indicate that the Veteran's sleep apnea was related to service or caused or aggravated by his diabetes mellitus, and also fails to indicate that his kidney cancer was related to service or due to his exposure to herbicides.  Other than the Veteran's assertion that his sleep apnea was due to his service-connected diabetes mellitus and his kidney cancer was caused by his exposure to herbicides, there is no competent medical evidence of record to indicate these disabilities were related to service or as secondary to diabetes mellitus or herbicide exposure.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible).  As such, the Board finds that medical evidence of record is sufficient to adjudicate the claim, and that no further VA opinion is necessary.  38 U.S.C. § 5103A(d); 38 C.F.R. §§  3.159(c)(4), 3.304(f)(5); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In the circumstances of this case, a remand would not serve a useful purpose, as it would unnecessarily impose addition burdens on VA with no benefit to the appellant.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  In summary, the Board finds that VA has satisfied its duties to inform and assist the appellant in this matter.  

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is the type of evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any kind of evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Sleep Apnea

The appellant and her representative assert that service connection is warranted for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus. 

A condition precedent for establishing service connection on a direct or secondary basis is the presence of a current disability.  As an initial matter, the Board notes that the Veteran was diagnosed with obstructive sleep apnea in March 1995, following a sleep study at VA.  See, post-service treatment record dated March 1995.  Accordingly, the first element for establishing service connection on both a direct or secondary basis have been met.  

With respect to the second element, the Board notes that the Veteran's service-treatment records are silent for in-service treatment or diagnosis of obstructive sleep apnea or any symptoms that could be attributed to obstructive sleep apnea.  The Board notes that the absence of documented treatment in service is not fatal to a service connection claim.  A veteran is competent to report that which he perceives through his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has asserted that his sleep related problems began after his military service as a result of his service-connected diabetes mellitus.  See, July 2011VA Form 21-526b.

As stated above, the first documented diagnosis and treatment of obstructive sleep apnea was not until March 1995, which is several years following the Veteran's discharge from active duty service.  A review of the Veteran's treatment records for his obstructive sleep apnea do not reveal any indication that the Veteran's obstructive sleep apnea began in service, and there is no additional medical evidence of record to suggest such etiology.  Additionally, the Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, for the reasons discussed above, the Board finds that the Veteran is not entitled to service connection for obstructive sleep apnea on a direct basis.  38 C.F.R. § 3.303.

Turning to the Veteran's assertion that his sleep apnea disability was either caused or aggravated by his service-connected diabetes mellitus, the Board notes that while the Veteran is considered to be competent to report certain symptoms that are observable to a lay person, the Veteran has not shown that he has the medical training necessary to opine on the causation or aggravation of his current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Board has considered the Veteran's subjective reports of symptoms and causation, they do not carry high probative weight.  Accordingly, in evaluating the Veteran's claims, the Board will rely on the medical evidence of record.  

In May 2014, a medical opinion was furnished following a complete review of the Veteran's records.  The VA medical examiner noted that the Veteran was diagnosed with sleep apnea several years before he was diagnosed with diabetes mellitus and opined that the Veteran's sleep apnea was actually caused by his obesity.  See,  May 2014 VA medical opinion.  As this opinion is not contradicted by any other medical evidence of record and is supported by the evidence of record, the Board has afforded the opinion significant probative value.  

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's sleep apnea is related to his active duty service or is secondary to his service-connected diabetes mellitus, and that therefore, the claim must be denied. 

b.  Kidney Cancer 

The appellant and her representative have asserted that service connection is warranted for kidney cancer, to include as secondary to herbicide exposure. 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that there was no exposure.  38 C.F.R. § 3.307(a)(6)(iii) (2017).  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f) (2012);  38 C.F.R. § (a)(6)(iii).  In this regard, the Board notes that it is undisputed that the Veteran is entitled to a presumption that he was exposed to herbicides, since he served on the landmass of Vietnam during the recognized dates of the Vietnam War.

If a veteran was exposed to an herbicide agent during active military service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even if there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113(2012) and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).  The enumerated diseases include AL amyloidosis; chloracne or other acneform disease consistent with chlorachne; Type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemia's; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancers; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.)  38 C.F.R. § 3.309(e). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  See, Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 

Prior to his death, the Veteran had a diagnosis of kidney cancer.  See, post-service treatment records dated December 2010.  Unfortunately, kidney cancer is not defined as a disability which may be presumed associated with herbicide exposure.  Accordingly, the claim of service connection of  presumptive basis as due to Agent Orange exposure fails because the herbicide presumption set forth in 38 U.S.C. § 1116 and 38 C.F.R. § 3.307 does not apply.  

Even though the Veteran's kidney cancer is not a disease which may be presumed to be linked with the Veteran's herbicide exposure, the Board must still consider whether or not service connection may be warranted on a direct basis.  

As previously stated, a condition precedent for establishing service connection on a direct basis is the presence of a current disability.  As outlined above, the Veteran had a diagnosis of kidney cancer prior to his death and therefore, the first element for establishing service connection has been met.  

However, there is no evidence to suggest that the Veteran's kidney cancer was related to his active duty service.  While his service treatment records are unavailable for review, the Veteran was first treated for kidney cancer in December 2010, many years following his discharge from active service.  A review of the Veteran's post-service treatment records also do not reveal any indication or suggestion that the Veteran's kidney cancer was caused by the Veteran's active duty service in any way, as the records are silent with respect to an opinion on the etiology of the disease. 

In summary, the preponderance of the evidence is against a finding that the Veteran's kidney cancer was incurred or caused by his active duty service, to include exposure to Agent Orange.  Accordingly, based on the evidence of record, the Board finds that service connection for kidney cancer is not warranted. 


ORDER

Service connection for sleep apnea is denied.

Service connection for kidney cancer is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


